Citation Nr: 0729503	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic liver 
disorder.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU), prior to August 16, 2006.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to August 
1982 and from September 1982 to September 1985

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in May 2006, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

In light of the favorable decision concerning the veteran's 
paranoid schizophrenia in the May 2007 rating decision, the 
Board finds that the veteran is not eligible for a TDIU from 
August 16, 2006 and that his claim for that benefit is moot 
from August 16, 2006.  Green v. West, 11 Vet. App. 472 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a 
claim for TDIU presupposes that the rating for the condition 
is less than 100 percent) and Holland v. Brown, 6 Vet. App. 
443 (1994) (a 100 percent schedular rating means that a 
veteran is totally disabled)).  Further, in VA O.G.C. Prec. 
Op. No. 6-99, VA General Counsel held that a claim for TDIU 
may not be considered when a schedular 100-percent rating is 
already in effect.


FINDINGS OF FACT

1.  The evidence establishes that a chronic liver disorder is 
not related to service.  

2.  Prior to August 16, 2006, the veteran's service-connected 
disabilities were a psychiatric disorder rated as 10 percent 
disabling from January 1996 and as 30 percent disabling from 
2005; status post separation of the left shoulder with 
degenerative changes and recurrent loss of strength rated as 
10 percent disabling; hearing loss in the left ear as a 
residual of ossicles injury rated as 0 percent disabling; and 
perforation of the left tympanic membrane, rated as 0 percent 
disabling.  He has a combined rating of 20 percent from 
January 1996 and 40 percent from May 2005.  

3.  The veteran does meet the schedular criteria for TDIU 
prior to August 16, 2006.


CONCLUSIONS OF LAW

1.  A chronic liver disorder was not incurred or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The criteria for entitlement to TDIU, prior to August 16, 
2006, have not been met.  38 U.S.C.A. § 1155, 1502 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The records, to include a letter dated in July 2005 and July 
2006, shows that the duty to notify was fully satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claims.  The letters 
advised the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in May 2007.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007); see also Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May. 16, 2007).  In this case, the claimant was allowed 
a meaningful opportunity to participate in the adjudication 
of the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I.  Service Connection 

Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, service connection for a chronic liver disorder 
is not warranted.  Service medical records are negative for a 
diagnosis of, or treatment for, a liver injury or disease.  
Records, dated in 1978, attribute complaints of nausea and 
diarrhea to gastroenteritis.  Records, dated in July 1983 and 
August 1983, attribute complaints of nausea and vomiting to 
possible labyrhinthitis.  At separation in July 1985, the 
abdomen and viscera, and genitourinary system were normal.  

In addition, evidence of liver disease is not shown until 
many years after service.  Post-service records show chronic 
elevated liver function tests in June 1993, and a July 1994 
VA treatment record reflects an impression of benign hepatic 
steatosis.  A liver biopsy showed marked fatty change.  The 
Board notes no signs of cirrhosis were noted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A February 1994 private report reflects an assessment of 
moderate elevation of transaminases of an unclear etiology.  
Inpatient records, dated from July 1996 to August 1996, note 
a history of abnormal liver function tests with a liver 
biopsy showing nonspecific changes; possible fatty 
degeneration was noted.  The diagnosis was mildly elevated 
liver transaminases.  The Board notes that to the extent that 
hepatitis has been noted, a March 2003 VA record shows 
hepatitis testing was negative.  A November 2004 VA treatment 
record reflects an assessment of elevated liver function 
tests with fatty infiltrates by ultrasound, most likely non-
alcoholic sclerotic hepatitis (NASH).  

In this case, the evidence establishes that the veteran has a 
liver disorder.  The issue of whether the veteran's liver 
disorder is related to service requires competent evidence.  
Initially, the Board notes that service records, to include 
the DD Form 214, reflect that the veteran was a nurse, and 
thus his opinion is of some probative value.  In that regard, 
the Board notes that at separation in July 1985, he 
specifically denied having or having had liver trouble.  In 
addition, as noted, a chronic liver disorder was not 
identified until many years post service.  An October 1996 
record specifically notes a history of elevated liver 
function tests for two years.  Moreover, on VA examination in 
December 2002 and March 2003, no specific etiology could be 
determined for the elevated liver tests, other than having a 
fatty liver, which was noted to not be related to service.  
Significantly, on VA examination in September 2006, the 
examiner specifically stated that there was no probability or 
likelihood that the veteran's fatty liver disease/NASH was 
attributable to service and that there was no nexus between 
service and the liver disease.  The examiner emphasized that 
laboratory studies during service did not show "ANY" 
indications of a liver dysfunction or any liver disease or 
any symptoms related to liver disease.  The examiner 
unambiguously stated that there were absolutely no 
indications of any liver issues during active duty and that 
laboratory testing was completely negative.  The Board finds 
that the most probative evidence consists of the objective VA 
opinions, coupled with the contemporaneous service medical 
records, establishing that the veteran's liver disorder is 
not related to in-service disease or injury.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic liver 
disorder and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied. 

II.  TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For the relevant time period in this case, the veteran was 
service connected for a psychiatric disorder, rated as 30 
percent disabling; status post separation of the left 
shoulder with degenerative changes and recurrent loss of 
strength rated as 10 percent disabling; and for hearing loss 
in the left ear as a residual of ossicles injury.  He has a 
combined rating of 20 percent from January 1996 and 40 
percent from May 2005.  The veteran does not meet the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a).  

Furthermore, as noted in the May 2006 Board remand, the 
evidence does not factually establish that he is unemployable 
due to service-connected disability.  While there was some 
evidence that he was unemployed, a December 2002 VA 
examination report noted that he was employed as a painter, 
albeit on a part-time basis.  In that regard, the Board notes 
that by letter dated in July 2006, the AOJ requested that the 
veteran complete and submit a VA Form 21-8940 so as to 
provide VA with additional information regarding employment.  
The veteran did not respond to the AOJ's request.  The duty 
to assist a veteran in substantiating his claim is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board notes that the while the veteran may have 
been unemployable prior to August 6, 2006, he cannot sit idly 
by and not provide information necessary to substantiate his 
claim.  The Board notes that the March 2003 VA examination 
report notes that he had been working as a painter, and the 
examiner stated that while a formal type of employment would 
be precarious because of a combination of his multiple 
medical problems, he did have the ability maintain some type 
of gainful employment.  Consequently, a preponderance of the 
evidence is against a TDIU prior to August 16, 2006, and the 
benefits sought on appeal are denied.  


ORDER

Service connection for a chronic liver disorder is denied.  

A total rating based on individual unemployment is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


